

115 HR 6863 IH: COVID–19 Accountability Act
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6863IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Collins of Georgia (for himself, Ms. Cheney, Mr. Austin Scott of Georgia, Mr. Steube, Mr. Guest, Mr. Timmons, Mr. Marshall, Mr. Balderson, Mr. Walker, Mr. Riggleman, Mr. Palazzo, Mr. Tipton, Mr. Gibbs, Mr. Bilirakis, Mr. Higgins of Louisiana, Mr. Diaz-Balart, Mr. Allen, Mr. Waltz, Mrs. Hartzler, Mr. Banks, Mr. Rutherford, Mr. Bishop of North Carolina, Mr. Rodney Davis of Illinois, Mr. Stivers, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Financial Services, Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the imposition of sanctions with respect to the People’s Republic of China for its obstruction or failure to cooperate in investigations relating to the outbreak of COVID–19, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the COVID–19 Accountability Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Statement of policy.TITLE I—Sanctions with respect to the People's Republic of ChinaSec. 101. Sanctions with respect to the obstruction or failure of the People's Republic of China to cooperate in investigations relating to the outbreak of COVID–19.TITLE II—Ensuring a safe and secure supply of pharmaceuticals for the United StatesSec. 201. Food and Drug Administration reporting requirements.TITLE III—Encouraging the return and development of United States industrySec. 301. Increase in alternative simplified research credit.Sec. 302. Special rules for certain United States manufacturers.Sec. 303. Domestic purchasing requirement for personal protective equipment acquisitions for the Strategic National Stockpile.TITLE IV—Matters relating to TaiwanSec. 401. Participation of Taiwan in the World Health Organization.Sec. 402. Briefing on United States strategy regarding Taiwan’s international recognition.Sec. 403. Sense of Congress on the implementation of the Asia Reassurance Initiative Act.2.FindingsCongress makes the following findings: (1)The People’s Republic of China, including the Government of the People’s Republic of China and the Chinese Communist Party, has mishandled its management and response to the outbreak of coronavirus disease 2019 (commonly known as COVID–19) in Wuhan, Hubei Province.(2)On December 31, 2019, the World Health Organization headquarters in Geneva learned of pneumonia with an unknown cause, not from Chinese authorities, but from a United States-based listserv, Pro-MED, a platform for sharing early, open-source intelligence about potential epidemics.(3)On January 9, 2020, the Chinese Communist Party officially announced a coronavirus outbreak, 2 days after the World Health Organization announced an outbreak and 8 days after closing the Wuhan Hua’nan wet market.(4)The Chinese Communist Party continually suppressed medical information, such as early knowledge of the risk of human-to-human transmission of the SARS–CoV–2 virus, which causes COVID–19, from doctors and medical professionals while subjecting them to humiliating reprimands.(5)On January 20, 2020, the Chinese Communist Party finally acknowledged that the SARS–CoV–2 virus can be transmitted human to human, despite denials as recently as January 15, 2020.(6)On January 2, 2020, researchers in the People’s Republic of China completed a genomic analysis of the SARS–CoV–2 virus, but failed to share the results with the international community until January 12, 2020.(7)On January 6, 2020, officials from the United States Centers for Disease Control and Prevention offered to visit the People’s Republic of China to help respond to the COVID–19 epidemic, but the offer was declined by the Chinese Communist Party, and the Centers for Disease Control and Prevention were informed that United States medical researchers were not permitted to enter the People’s Republic of China until February 16, 2020, as part of a World Health Organization delegation.(8)The Chinese Communist Party exponentially increased the spread of COVID–19 domestically and internationally by continuing to permit international flights well after domestic quarantines were put in place.(9)The Chinese Communist Party contributed to the community spread of COVID–19 by, on January 18, 2020, permitting a 40,000-family potluck banquet in the Bubuting Community of Wuhan as part of the Lunar New Year festivities.(10)On March 12, 2020, officials within the Chinese Communist Party knowingly spread disinformation that the SARS–CoV–2 virus had originated with the United States Armed Forces.(11)COVID–19 has decimated the global economy, caused trillions of dollars in economic damage, and cost millions of United States citizens their jobs.(12)As of the end of April 2020, COVID–19 has—(A)infected more than 3,000,000 individuals globally and almost 1,000,000 people in the United States; and (B)caused more than 200,000 deaths globally and more than 50,000 deaths in the United States.3.Statement of policyIt is the policy of the United States—(1)to fully investigate the outbreak of the SARS–CoV–2 virus, including the role the Government of the People’s Republic of China and the Chinese Communist Party played in withholding information and knowingly misinforming international organizations and countries impacted by COVID–19;(2)to ensure that the Government of the People's Republic of China immediately closes all operating wet markets that have a potential to expose humans to health risks through the introduction of zoonotic disease into the human population;(3)to draw international attention to—(A)any violations by the Government of the People's Republic of China of the fundamental rights of the people of Hong Kong, as provided by the International Covenant on Civil and Political Rights; and (B)any encroachment on the autonomy guaranteed to Hong Kong by the Basic Law of Hong Kong and the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People's Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984; and(4)to reduce the reliance of essential United States industries on the People’s Republic of China to fulfill supply chain needs. ISanctions with respect to the People's Republic of China101.Sanctions with respect to the obstruction or failure of the People's Republic of China to cooperate in investigations relating to the outbreak of COVID–19(a)Certification requiredNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to Congress—(1)a certification that the Government of the People’s Republic of China—(A)is completely cooperating with any efforts relating to the COVID–19 outbreak led by the United States, partners of the United States, or any institution affiliated with the United Nations;(B)has prohibited the operation of wet markets that have a potential to expose humans to health risks through the introduction of zoonotic disease into the human population; and (C)has released and dropped all charges for anyone arrested or detained in the People’s Republic of China since November 2019 relating to their participation in the protests in Hong Kong relating to COVID–19; or (2)a report describing the reasons the President is not able to make the certification described in paragraph (1).(b)Imposition of sanctions and prohibitionsIf the President is unable to make a certification described in paragraph (1) of subsection (a) by a date required by that subsection, the President may impose 2 or more of—(1)the sanctions described in subsection (c) with respect to—(A)any official of the Government of the People's Republic of China;(B)any entity owned, directed, or otherwise controlled by that Government; and(C)any individual associated with an entity described in paragraph (2); or(2)the prohibition described in subsection (d).(c)Sanctions describedThe sanctions that may be imposed with respect to an official, entity, or individual under this subsection are the following:(1)Property blockingThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of such an official, entity, or individual (and, in the case of an official or other individual, the immediate family members of the official or individual) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens ineligible for visas, admission, or parole(A)Visas, admission, or paroleNotwithstanding section 221 of the Immigration and Nationality Act (8 U.S.C. 1201), the Secretary of State may deny a visa to, and the Secretary of Homeland Security may deny admission or parole into the United States for, such an official or individual who is an alien.(B)Current visas revoked(i)In generalPursuant to section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) may revoke any visa or other entry documentation issued to an alien described in subparagraph (A), regardless of when the visa or other documentation was issued.(ii)Effect of revocationA revocation under clause (i) may take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(3)Loans from United States financial institutionsThe President may prohibit any United States financial institution from making loans, underwriting, or providing credits to any such entity unless the entity is determined by the United States Government to be engaged in activities to relieve human suffering and the loans or credits have been approved by the United States Government for such activities.(4)Loans from and procurement by international financial institutionsThe President shall direct the United States executive director of each international financial institution (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))) to use the voice and vote of the United States to oppose—(A)any financial assistance from the international financial institution that would benefit any such entity; and(B)the awarding by the international financial institution of procurement contracts to any such entity.(5)Limitation on Chinese ownership interests in United States issuers of securities(A)In generalThe Securities and Exchange Commission may prohibit a covered entity from listing securities issued by the entity on a national securities exchange if an entity or individual subject to subsection (b) has a majority ownership interest in the covered entity.(B)DefinitionsIn this paragraph:(i)Covered entityThe term covered entity means an entity—(I)that is incorporated under the laws of any State, or whose principal place of business is within a State; and(II)that produces components that may be used in—(aa)services supplied by an entity subject to subsection (b); or(bb)goods produced, or exported, by an entity subject to subsection (b).(ii)Exchange; securityThe terms exchange and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).(iii)Majority ownership interestAn entity or individual holds a majority ownership interest in a covered entity if the entity or individual owns—(I)more shares in the covered entity than any other shareholder; and (II)enough shares in the covered entity to control decisions of the entity.(iv)National securities exchangeThe term national securities exchange means an exchange that is registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).(d)Prohibition against student visas for Chinese nationalsThe Secretary of State may deny an alien who is a citizen or national of the People’s Republic of China admission, parole, or other permission to enter the United States as a nonimmigrant described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).(e)Application; exceptions(1)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of subsection (c)(1).(2)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States. (3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions under subsection (c)(1) shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(4)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (c)(2) and the prohibition under subsection (d) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States. (f)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (g)Suspension; reinstatement(1)In generalThe authority to impose sanctions or prohibitions under this section, and any sanctions or prohibitions so imposed, shall be suspended on the date on which the President submits to Congress a certification described in subsection (a)(1).(2)Effect of subsequent failure to certifyIf, after a suspension of sanctions and prohibitions under paragraph (1), the President is unable to submit a certification described in paragraph (1) of subsection (a) at a time required by that subsection, the authority to impose sanctions and prohibitions under this section, and any sanctions or prohibitions previously imposed under this section, shall be reinstated.(h)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. IIEnsuring a safe and secure supply of pharmaceuticals for the United States201.Food and Drug Administration reporting requirements(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Commissioner of Food and Drugs shall submit to the appropriate congressional committees—(1)a list of all brand name and generic drugs and corresponding active pharmaceutical ingredients that the Commissioner determines are—(A)critical to the health and safety of United States consumers; and (B)are exclusively produced, or incorporate active pharmaceutical ingredients produced, in the People's Republic of China; (2)(A)a certification that the pharmaceutical industry in the People's Republic of China is being regulated for safety, either by authorities of the Government of the People's Republic of China or by the Food and Drug Administration, to substantially the same degree as the United States pharmaceutical industry; or(B)if the Commissioner is unable to make a certification described in subparagraph (A), a plan to protect the people of the United States from unsafe or contaminated drugs manufactured in the People's Republic of China; and(3)a report on imports from the People’s Republic of China of all personal protective equipment that is intended for use as a medical device, including—(A)information on the percentage of demand in the United States for such equipment that is met by such imports; and (B)an analysis of the percentage of such imports that meet the standards of the Commissioner for use in the United States.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate; and (2)the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives.IIIEncouraging the return and development of United States industry301.Increase in alternative simplified research credit(a)In generalSubparagraph (A) of section 41(c)(4) of the Internal Revenue Code of 1986 is amended by striking 14 percent and inserting 20 percent.(b)Conforming amendmentClause (ii) of section 41(c)(4)(B) of the Internal Revenue Code of 1986 is amended by striking 6 percent and inserting 10 percent.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 302.Special rules for certain United States manufacturers(a)Increase in research creditSection 41(c)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Special rules for qualified manufacturers(i)In generalIn the case of a taxpayer who meets the requirements of clause (ii) for the taxable year—(I)subparagraph (A) shall be applied by substituting 30 percent for 20 percent, and(II)subparagraph (B)(ii) shall be applied by substituting 14 percent for 10 percent.(ii)Requirements(I)In generalA taxpayer meets the requirements of this clause if not less than 50 percent of the gross receipts for applicable products sold by the taxpayer during the taxable year are produced or manufactured in whole or in significant part within the United States.(II)Applicable productsFor purposes of this clause, the term applicable product means any product with respect to which a credit was allowed under this section to the taxpayer in a preceding taxable year..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 303.Domestic purchasing requirement for personal protective equipment acquisitions for the Strategic National Stockpile(a)RequirementExcept as provided in subsections (c) and (d), funds appropriated or otherwise available to the Secretary of Health and Human Services for the Strategic National Stockpile may not be used for the procurement of an item described in subsection (b) if the item is not grown, reprocessed, reused, or produced in the United States.(b)Covered itemsAn item described in this subsection is an article or item of—(1)personal protective equipment or clothing and the materials and components thereof, other than sensors, electronics, or other items added to, and not normally associated with, clothing (and the materials and components thereof);(2)surgical masks, respirator masks, face shields, surgical and privacy gowns, head and foot coverings, testing swabs, bedding, or other critical medical supplies;(3)cotton and other natural fiber products, woven silk or woven silk blends, spun silk yarn for cartridge cloth, synthetic fabric or coated synthetic fabric (including all textile fibers and yarns that are for use in such fabrics), canvas products, or wool (whether in the form of fiber or yarn or contained in fabrics, materials, or manufactured articles); or(4)any item of individual equipment manufactured from or containing such fibers, yarns, fabrics, or materials.(c)Availability exceptionSubsection (a) shall not apply to the extent that the Secretary of Health and Human Services determines that a sufficient quantity of a satisfactory quality of any such article or item described in subsection (b) that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed at United States market prices. This section shall not apply to covered items that are, or include, materials determined to be nonavailable in accordance with Federal Acquisition Regulation 25.104 Nonavailable Articles.(d)Exception for small purchasesSubsection (a) shall not apply to purchases for amounts that do not exceed $150,000. A proposed purchase or contract for an amount in excess of $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for the exception under this subsection.(e)Geographic coverageIn this section, the term United States includes the possessions of the United States.(f)Notification required within 7 days after contract award if certain exceptions appliedIn the case of any contract for the procurement of an item described in subsection (b), if the Secretary of Health and Human Services applies the exception described in subsection (c) with respect to that contract, the Secretary shall, not later than 7 days after the awarding of the contract, post a notification that the exception has been applied on the internet website maintained by the General Services Administration known as FedBizOps.gov (or any successor site).(g)Training during fiscal year 2021(1)In generalThe Secretary of Health and Human Services shall ensure that each member of the acquisition workforce in the Department of Health and Human Services who participates personally and substantially in acquisitions on a regular basis receives training during fiscal year 2021 on the requirements of this section and the regulations implementing this section.(2)Inclusion of information in new training programsThe Secretary of Health and Human Services shall ensure that any training program for the acquisition workforce developed or implemented after fiscal year 2021, includes comprehensive information on the requirements described in paragraph (1).(h)Application to other agenciesIf responsibility for maintaining the Strategic National Stockpile is transferred from the Department of Health and Human Services to any other Federal department or agency, the provisions of this section shall apply to the head of such department or agency.(i)Effective dateThis section shall apply with respect to contracts entered into by the Department of Health and Human Services beginning 60 days after the date of enactment of this Act. IVMatters relating to Taiwan401.Participation of Taiwan in the World Health Organization(a)FindingsCongress makes the following findings:(1)The World Health Organization (WHO) is a specialized agency of the United Nations, charged with coordinating health efforts within the United Nations system. The World Health Assembly (WHA) is the decision-making body of the WHO, which convenes annually in May to set the policies and priorities of the organization. Statehood is not a requirement for attendance at the WHA, and numerous observers, including nonmembers and nongovernmental organizations, attended the most recent WHA in May 2018.(2)Taiwan began seeking to participate in the WHO as an observer in 1997. In 2009, with strong support from successive United States Administrations, Congress, and like-minded WHO Member States, and during a period of improved Cross-Strait relations, Taiwan received an invitation to attend the WHA as an observer under the name Chinese Taipei. Taiwan received the same invitation each year until 2016, when following the election of President Tsai-Ing Wen of the Democratic Progressive Party, Taiwan’s engagement in the international community began facing increased resistance from the People’s Republic of China (PRC). Taiwan’s invitation to the 2016 WHA was received late and included new language conditioning Taiwan’s participation on the PRC’s one China principle. In 2017 and 2018, Taiwan did not receive an invitation to the WHA.(3)Taiwan remains a model contributor to world health, having provided financial and technical assistance to respond to numerous global health challenges. Taiwan has invested over $6,000,000,000 in international medical and humanitarian aid efforts impacting over 80 countries since 1996. In 2014, Taiwan responded to the Ebola crisis by donating $1,000,000 and providing 100,000 sets of personal protective equipment. Through the Global Cooperation and Training Framework, the United States and Taiwan have jointly conducted training programs for experts to combat MERS, Dengue Fever, and Zika. These diseases know no borders, and Taiwan’s needless exclusion from global health cooperation increases the dangers presented by global pandemics.(4)Taiwan’s international engagement has faced increased resistance from the PRC. Taiwan was not invited to the 2016 Assembly of the International Civil Aviation Organization (ICAO), despite participating as a guest at the organization’s prior summit in 2013. Taiwan’s requests to participate in the General Assembly of the International Criminal Police Organization (INTERPOL) have also been rejected. In May 2017, PRC delegates disrupted a meeting of the Kimberley Process on conflict diamonds held in Perth, Australia, until delegates from Taiwan were asked to leave. Since 2016, the Democratic Republic of São Tomé and Príncipe, the Republic of Panama, the Dominican Republic, Burkina Faso, the Republic of El Salvador, the Solomon Islands, and Kiribati have terminated longstanding diplomatic relationships with Taiwan and granted diplomatic recognition to the PRC.(5)Congress has established a policy of support for Taiwan’s participation in international bodies that address shared transnational challenges, particularly in the WHO. Congress passed H.R. 1794 in the 106th Congress, H.R. 428 in the 107th Congress, and S. 2092 in the 108th Congress to direct the Secretary of State to establish a strategy for, and to report annually to Congress on, efforts to obtain observer status for Taiwan at the WHA. Congress also passed H.R. 1151 in the 113th Congress, directing the Secretary to report on a strategy to gain observer status for Taiwan at the ICAO Assembly, and H.R. 1853 in the 114th Congress, directing the Secretary to report on a strategy to gain observer status for Taiwan at the INTERPOL Assembly. However, since 2017 Taiwan has not received an invitation to attend any of these events as an observer.(b)Augmentation of report concerning the participation of Taiwan in the World Health Organization(1)In generalSubsection (c) of section 1 of Public Law 108–235 (118 Stat. 656) is amended by adding at the end the following new paragraph:(3)An account of the changes and improvements the Secretary of State has made to the United States plan to endorse and obtain observer status for Taiwan at the World Health Assembly, following any annual meetings of the World Health Assembly at which Taiwan did not obtain observer status..(2)Effective dateThe amendment made by paragraph (1) shall take effect and apply beginning with the first report required under subsection (c) of section 1 of Public Law 108–235 that is submitted after the date of the enactment of this Act.402.Briefing on United States strategy regarding Taiwan’s international recognition(a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for 3 years, the Secretary of State shall provide to the appropriate congressional committees a briefing on actions taken by the United States to reaffirm and strengthen Taiwan’s official and unofficial diplomatic relationships.(b)ElementsThe briefing required by subsection (a) shall include the following elements:(1)A description of the actions taken by the United States commencing May 20, 2016, to consult with governments around the world, including the governments that maintain official diplomatic relations with Taiwan, with the purpose of inducing those governments to maintain official diplomatic relations with Taiwan or otherwise strengthen unofficial relations with Taiwan.(2)An enumeration of specific countries of concern, if any, and a description of the actions taken, or actions anticipated, by those governments, commencing May 20, 2016, to alter the formal diplomatic ties with Taiwan or to otherwise downgrade official or unofficial relations.(3)A plan of action to engage with the governments of the countries identified in paragraphs (1) and (2) and increase cooperation with respect to Taiwan.(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.403.Sense of Congress on the implementation of the Asia Reassurance Initiative ActIt is the sense of Congress that the full and timely implementation of section 209 of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5387), which reiterates longstanding bipartisan United States policy, is critical to demonstrate United States support for Taiwan.